I am unable to agree with the majority opinion in this case. It fails to recognize that liens for ad valorem taxes or for installments for special assessments for street improvements are not coequal from year to year and that priority between successive annual liens should be determined in the inverse order of their accrual.
My views respecting this question of priority are more fully set forth in my *Page 188 
special opinion in connection with Board of County Commissioners of Seminole County v. City of Wewoka,191 Okla. 142, 127 P.2d 26, this day decided. They will not be reiterated herein.
It is my opinion that the failure to frankly recognize the rule respecting priority of tax liens in the reverse order is fundamentally erroneous. Without its recognition the accumulation of liens will so encumber property as to destroy or render entirely ineffective the continuing power of the state to levy and collect taxes.
I therefore respectfully dissent.
I am authorized to state that Mr. Justice RILEY concurs in this dissent.